Case 1:20-cv-04248-FB-RLM Document 8 Filed 09/14/20 Page 1 of 20 PageID #: 142




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------x

ILDAR GIMADIEV,

                                   Plaintiff,

                 -against-                                    Civil Action No.
                                                             20-cv-4248 (Block, J.) (Mann, M.J.)
ALEX M. AZAR, II, Secretary,
United States Department of Health
and Human Services, et al.,

                                   Defendants.

---------------------------------------------------------x




         THE GOVERNMENT’S MEMORANDUM OF LAW IN OPPOSITION TO
         PLAINTIFF’S MOTION FOR A TEMPORARY RESTRAINING ORDER




                                                             SETH D. DUCHARME
                                                             Acting United States Attorney
                                                             Eastern District of New York
                                                             271-A Cadman Plaza East, 7th Floor
                                                             Brooklyn, New York 11201

                                                             September 14, 2020


Joseph A. Marutollo
Paulina Stamatelos
Assistant United States Attorneys
(Of Counsel)
Case 1:20-cv-04248-FB-RLM Document 8 Filed 09/14/20 Page 2 of 20 PageID #: 143




PRELIMINARY OF STATEMENT ...............................................................................................1

BACKGROUND .............................................................................................................................2

          A.         CDC’s Efforts to Combat the Spread of Rabies in the United States ......................2

          B.         Pertinent Legal Regulations and Guidance ..............................................................3

          C.         Factual Background .................................................................................................4

          D.         Procedural Background ............................................................................................8

STANDARD OF REVIEW .............................................................................................................8

ARGUMENT .................................................................................................................................10

          A.         Plaintiff’s Motion is Procedurally Improper Because it Seeks the Equivalent of a
                     Final Judgment on the Merits ................................................................................10

          B.         Plaintiff Does Not Satisfy the Requirements for Preliminary
                     Relief ......................................................................................................................11

                     1.         Plaintiff Fails to Demonstrate A Substantial Likelihood of Success on the
                                Merits .........................................................................................................11

                     2.         Plaintiff Has Not Shown Irreparable Harm ...............................................14

                     3.         The Balance of Interests and Public Interest Favors
                                Respondent .................................................................................................15

CONCLUSION ..............................................................................................................................17




                                                                        i
Case 1:20-cv-04248-FB-RLM Document 8 Filed 09/14/20 Page 3 of 20 PageID #: 144




                                  PRELIMINARY STATEMENT

        On September 8, 2020, Plaintiff Ildar Gimadiev sought to import eleven dogs lacking proof

of being adequately vaccinated against rabies—including two dogs that were illegally smuggled

in a concealed luggage compartment—into the United States from Russia. Upon Plaintiff’s arrival

at John F. Kennedy International Airport (“JFK”), the Center for Disease Control and Prevention

(“CDC”) properly denied entry of these dogs, as they did not meet CDC requirements for proof of

having been vaccinated for rabies. While the dogs currently remain at JFK, they are scheduled to

be returned home safely to Russia on or about September 17, 2020.

        In this action, which was filed three days ago, Plaintiff seeks judicial review under the

Administrative Procedure Act, 5 U.S. § 704 (“APA”) (Compl. ¶ 4) of CDC’s decision to deny

entry of the eleven dogs. Plaintiff also filed, on the same date, a request for emergency injunctive

relief: namely, a motion for a temporary restraining order (“TRO”). 1 Plaintiff seeks to enjoin the

Government from enforcing 42 C.F.R. § 71.51 and from returning the eleven dogs to Russia.

Plaintiff’s request for emergency relief should be swiftly rejected.

        As demonstrated below, Plaintiff fails to show a likelihood of success on the merits of his

claims or that he is likely to suffer irreparable harm in the absence of preliminary relief. Plaintiff

has also not demonstrated that the public interest or the balance of the equities favor a preliminary

injunction. In short, Plaintiff asks the Court to second-guess the experts at the CDC—during an

ongoing and uncertain public health crisis—and immediately release eleven inadequately

vaccinated dogs into the general public.




1
  Plaintiff appears to interchangeably refer to a TRO and a preliminary injunction in his motion papers. In
the event that the Court deems Plaintiff’s application as one for a preliminary injunction, the Government
respectfully reserves its right to formally respond to such a motion and/or supplement the current brief.
Case 1:20-cv-04248-FB-RLM Document 8 Filed 09/14/20 Page 4 of 20 PageID #: 145




                                         BACKGROUND

       A.      CDC’s Efforts to Combat the Spread of Rabies in the United States

       Rabies is nearly 100 percent fatal in both humans and animals after clinical signs appear.

See Declaration of Dr. Emily Pieracci (“Dr. Pieracci Decl.”) ¶ 6. Globally, rabies kills more than

59,000 people a year and can spread to people and pets if they are bitten or scratched by a rabid

animal. See id.

       While rabies from bats and wildlife (e.g. raccoons, skunks) continues to circulate in the

United States, the country has effectively been free of canine rabies virus variant (CRVV) (i.e.,

rabies circulating between dogs) since 2007. See Pieracci EG, Pearson CM, Wallace RM, et al.

VITAL SIGNS: TRENDS IN HUMAN RABIES DEATHS AND EXPOSURES—UNITED STATES, 1938–2018.

68 MMWR 524-528 (June 14, 2019). CDC estimates that the elimination of CRVV in the United

States through canine rabies vaccination resulted in a tenfold decrease in human rabies cases

reported from 1938 through 2018.       See id.   Even one importation of a rabid dog with CRVV

threatens to reintroduce this rabies variant into the United States, which required millions of dollars

and decades of work to eliminate. See Dr. Pieracci Decl. ¶ 7.

       Approximately, 100,000 dogs enter the United States every year from high-risk rabies

countries and only a small portion (approximately 200 in any given year) are denied entry based

on inadequate paperwork or for failure to comply with pertinent laws or regulations. See Dr.

Pieracci Decl. ¶ 8. In the last five years, there have been only three rabid dog imports into the

United States, all from dogs arriving from high-risk rabies countries (such as the Russian

Federation) and all with falsified rabies vaccination certificates. Id. ¶ 9. In addition to the human

health risk, responding to cases of imported rabies involves a significant commitment of agency

time and resources. Id. ¶ 10.



                                                  2
Case 1:20-cv-04248-FB-RLM Document 8 Filed 09/14/20 Page 5 of 20 PageID #: 146




       B.      Pertinent Legal Regulations and Guidance

       CDC’s dog import regulations are enacted under the authority of Section 361 of the Public

Health Service Act, 42 U.S.C. § 264, which authorizes the Secretary of Health and Human Services

to make and enforce regulations necessary to prevent the introduction, transmission, and spread of

communicable diseases into the United States and from one U.S. state or territory into another.

CDC regulations governing the import of dogs may be found at 42 C.F.R. 71.51. See Dr. Pieracci

Decl. ¶ 11. These regulations require that all dogs appear healthy to enter the United States.

Furthermore, depending upon what country the dogs are coming from, the CDC requires that the

dog be accompanied by a valid rabies vaccination certificate. Id. ¶ 12.

       All dogs arriving from the high-risk countries (such as the Russian Federation) must have

a valid rabies certificate showing they are vaccinated for rabies and fully immunized. See Dr.

Pieracci Decl. ¶ 13. It takes 28 days for the rabies vaccine to fully immunize and protect the dog.

Id. All documents must be complete and accurate at the time of arrival. Id.

       The CDC New York Quarantine Station (“NYQS”) collaborates with U.S. Customs and

Border Protection (“CBP”) in reviewing documents of dogs arriving as baggage (checked and

hand-carried) at JFK. See Dr. Pieracci Decl. ¶ 14. In that vein, CDC has published a Federal

Register Notice, styled, Guidance Regarding Agency Interpretation of “Rabies-Free” as It Relates

to the Importation of Dogs Into the United States, 84 Fed Reg. 724-03, which provides additional

advice for dog owners and importers who seek to admit a dog into the United States regarding

CDC’s rabies vaccination requirements. 2




2
   See https://www.federalregister.gov/documents/2019/01/31/2019-00506/guidance-regarding-agency-
interpretation-of-rabies-free-as-it-relates-to-the-importation-of-dogs.
                                                3
Case 1:20-cv-04248-FB-RLM Document 8 Filed 09/14/20 Page 6 of 20 PageID #: 147




       C.      Factual Background

       On September 8, 2020, the CBP alerted the CDC NYQS that a single passenger, Plaintiff,

had declared nine dogs arriving on Aeroflot Airlines flight 102 from the Russian Federation. See

Dr. Pieracci Decl. ¶ 15. Of the nine dogs declared by the passenger, five of the dogs were larger

breeds brought in hard-sided carriers as checked baggage, two were small breeds brought in hard-

side carriers as checked baggage, and two of the dogs were small breeds hand-carried in a single,

soft-sided carrier. Id.

       Plaintiff had previously attempted to import a dog into the United States from the Russian

Federation on July 28, 2020, when he sought to import a live dog as baggage through JFK Airport.

See Dr. Pieracci Decl. ¶ 17. Upon information and belief, Plaintiff imported the dog on behalf of

a buyer in the United States identified as Ms. Rose Ann Flagiello. Id. The dog was denied entry

based on missing veterinary information on the rabies vaccination certificate. Id. An appeal of

this denial decision was submitted by both Plaintiff and Ms. Flagiello. CDC denied the appeal, and

the dog was returned to Russia. Id. At that time, CDC advised Plaintiff to ensure that dogs

imported from high-risk countries (such as the Russian Federation) arrive with valid rabies

vaccination certificates that are in English or accompanied by a certified English translation. Id.

¶ 18. CDC further advised Plaintiff that any future imports of dogs into the United States that did

not comply with CDC regulations would be denied entry and returned to the country of origin at

the importer’s expense. See id.

       CBP requested that Plaintiff produce documentation for the nine declared dogs upon his

arrival at JFK on September 8, 2020. See Dr. Pieracci Decl. ¶ 19. A CDC Quarantine Public

Health Officer (“QPHO”) reviewed these documents remotely. Upon review of the documents,

the CDC QPHO determined that the Rabies Vaccination Certificates may have been fraudulent



                                                4
Case 1:20-cv-04248-FB-RLM Document 8 Filed 09/14/20 Page 7 of 20 PageID #: 148




based upon inconsistencies in the documents and requested further consultation with a CDC

Veterinary Medical Officer. Id. ¶ 21. Dr. Emily Pieracci— the Veterinary Medical Officer in the

Division of Global Migration & Quarantine (“DGMQ”) at CDC—also reviewed these documents

and raised a similar suspicion that the documents may have been falsified based on inconsistent

signatures and dates of supposed rabies vaccination. Id. ¶ 20. The NYQS and CBP requested that

the air carrier, Aeroflot Russian Airlines, have the baggage post-entered (i.e., amend the air

manifest to declare the items as cargo) and transferred to the in-bond kennel facility (“the ARK”
3
    ) at JFK, for further evaluation of the documentation. Id. ¶ 22.

          Upon information and belief, while unloading the two small dogs from the soft-sided

carrier, the ARK-employed animal handler noticed the bag was still heavy after removing the two

dogs. See Dr. Pieracci Decl. ¶ 23. Upon further assessment, two additional live dogs were

discovered. Id. Upon information and belief, the two additional dogs were not declared to CBP

and arrived with no documentation. Id. ¶ 24. Aeroflot Russian Airlines was notified of the

additional dogs and confirmed that Plaintiff had only declared nine dogs to the airline. Id. A

separate post-entry was requested for the additional undeclared dogs. Id.

          The CDC NYQS denied entry to all 11 dogs pursuant to 42 C.F.R. § 71.51. See Dr. Pieracci

Decl. ¶ 23. On September 9, 2020, the CDC NYQS provided Plaintiff with a denial of entry letter,

the CDC Disposition Form for Baggage and Cargo for the nine declared dogs, and the CDC



3
  The ARK is a container freight station at JFK, which is facility licensed by CBP to have custody of
merchandise. See Pieracci Decl. ¶ 22. The ARK serves as a temporary holding location for live animals
while they are being processed by CBP, the CDC, USDA, the Fish and Wildlife or other agencies. Id. The
ARK was principally established as a “one stop shop” for handling both imported and departing livestock
and horses. Id. The ARK also has the ability to handle other pets such as canine and feline pets as well as
servicing aviary needs. Id. The ARK offers in-transit companion animal care, in-transit avian and small-
mammal handling, equine export, and equine import quarantine. Id. Pets, horses, birds, and exotic animals
are transported from aircraft, terminals, cargo facilities and other airport locations, to be cared for by ARK
animal care and veterinary staff. Id.
                                                      5
Case 1:20-cv-04248-FB-RLM Document 8 Filed 09/14/20 Page 8 of 20 PageID #: 149




Disposition Form for Baggage and Cargo for the two undeclared dogs. Id. ¶ 24. That same day,

Plaintiff submitted an appeal of the denial of entry stating as grounds his belief that all the

paperwork had been in order. Id. ¶ 25.

       On September 10, 2020, CDC issued its final agency decision and denied the appeal from

the initial denial of entry determination. See Dr. Pieracci Decl. ¶ 26. As set forth in the September

10, 2020 decision:

       CDC has reviewed the case and determined that 2 dogs were found in a hidden
       compartment of your carry-on animal carrier that were not declared to U.S.
       Customs and Border Protection.

       Additionally, CDC has reason to believe that documents associated with this
       shipment may have been falsified based on several discrepancies in paperwork. The
       stamp and signature of the veterinarian on the pet passport and on the rabies
       vaccination certificate for one dog do not match. One veterinarian with the same
       name has two different stamps and signatures in the documents for two of the dogs.
       Two different veterinarians have the same signature. Lastly, one dog has a different
       date of rabies vaccination on the pet passport and on the rabies vaccination
       certificate. Therefore, your appeal has been denied.

See Exhibit D; see Dr. Pieracci Decl. ¶¶ 26-28.

       As of September 14, 2020, CDC has not granted the dogs entry into the United States and

the dogs remain at the ARK at JFK. See Dr. Pieracci Decl. ¶ 28. The ARK is the only CBP-

bonded facility in the country for housing dogs that have been denied entry into the United States.

Id.

       Upon information and belief, the ARK has limited capacity to house dogs denied entry into

the United States for any extended period beyond a few days. See Dr. Pieracci Decl. ¶ 29. The

ARK has communicated with CDC via email and phone and noted that several of the dogs have

begun to show aggression toward the ARK staff. Id. ¶ 30. The ARK has requested the eleven

dogs be promptly removed from the facility for the safety and welfare of the ARK staff. Id. Upon




                                                  6
Case 1:20-cv-04248-FB-RLM Document 8 Filed 09/14/20 Page 9 of 20 PageID #: 150




information and belief, as of September 14, all 11 dogs currently held at the ARK are fit for travel

on the next available flight to Russia (September 17, 2020). Id.

       Upon information and belief, on September 13, 2020, CDC Regional Officer in Charge,

Lieutenant Commander Matthew Palo, spoke with the Aeroflot Cargo Manager for JFK, Anna

Sanyosan. See Dr. Pieracci Decl. ¶ 31. Upon information and belief, Ms. Sanyosan communicated

to Mr. Palo that she had contacted the individuals listed as the “exporter” on each of the “Certificate

of Veterinary Inspection and Rabies Certification” for these dogs. Id. Upon information and

belief, and based on Ms. Sanyosan’s representations, the exporters of record for the eleven dogs

would be willing to accept these dogs if returned to Russia. Id.

       Based on Dr. Pieracci’s experience, she submits that these eleven dogs would be highly

unlikely to be euthanized or suffer any harm if returned to the Russian Federation, as this is not

common practice for any country accepting goods (live dogs) denied entry into the United States.

See Dr. Pieracci Decl. ¶ 32. The International Pet and Animal Transportation Association works

globally to assist importers with live animal shipments; indeed, should Plaintiff so desire, Plaintiff

may choose to hire local animal care companies to pick the dogs up at the airport in Russia and

transfer them to a safe location. Id. ¶ 33.

       According to Dr. Pieracci, permitting the eleven dogs to remain in the United States under

the terms of a confinement agreement would be inappropriate and detrimental to public health

interests. See Dr. Pieracci Decl. ¶ 34. Per the CDC, confinement agreements have only been

issued under extraordinary circumstances when dogs are unable to be returned to the country of

origin due to severe medical issues or prolonged periods of unavailability between flights. Id.

       The CDC submits that the factors necessary for a confinement agreement are not present

here. See Dr. Pieracci Decl. ¶ 34. Upon information and belief, Plaintiff is acting only as a



                                                  7
Case 1:20-cv-04248-FB-RLM Document 8 Filed 09/14/20 Page 10 of 20 PageID #: 151




 “transporter” of these dogs (as eight of the dogs have owners other than Plaintiff—including a

 number who live outside the Eastern District of New York). Id. at ¶ 37, Exhibit A. Additionally,

 a confinement agreement requires that a dog be vaccinated for rabies and quarantined for 28 days

 within an enclosed area. Id. at ¶ 35. In such agreements, the dog is not permitted to leave the

 enclosure except for medical reasons or for brief walks on a leash. Id. Based on Plaintiff’s

 apparent concealment and failure to declare two dogs upon entering the United States, CDC does

 not trust Plaintiff to abide by the terms of a confinement agreement. Id.

         Moreover, confinement agreements typically require 4-6 months of follow-up by state and

 local health departments to ensure the dog is healthy and has not shown any signs of rabies. See

 Dr. Pieracci Decl. ¶ 35. Currently, health departments are overwhelmed with demands due to the

 COVID-19 pandemic 4 and do not have the resources to monitor these dogs. Id.

         D.      Procedural Background

         Plaintiff filed this action on Friday, September 11, 2020. See Dkt. No. 1. On the same

 date, Plaintiff filed his motion for emergency relief, which he styled as an Order to Show Cause

 and a Proposed Temporary Restraining Order.

                                      STANDARD OF REVIEW

         “[T]he standard for an entry of a TRO is the same as for a preliminary injunction.” Andino

 v. Fischer, 555 F. Supp. 2d 418, 419 (S.D.N.Y. 2008) (collecting cases). A preliminary injunction



 4
  The COVID-19 pandemic, caused by the novel coronavirus SARS-CoV-2, has now spread across the
 nation and the globe, including cases reported in all fifty states. As of the end of August, there have been
 nearly 25 million cases globally resulting in over 800,000 deaths; in the United States, nearly 6 million
 cases have been identified, with thousands of new cases being reported daily and over 180,000 total deaths.
 On January 30, 2020, the World Health Organization (“WHO”) declared the COVID-19 outbreak a Public
 Health Emergency of International Concern. The following day, the Secretary of Health and Human
 Services declared COVID-19 a public health emergency. On March 11, the WHO declared COVID-19 a
 pandemic. Two days later, the President declared the outbreak a national emergency, and governors have
 now declared states of emergency in every state.
                                                      8
Case 1:20-cv-04248-FB-RLM Document 8 Filed 09/14/20 Page 11 of 20 PageID #: 152




 “is an extraordinary and drastic remedy, [and] one that should not be granted unless the movant,

 by a clear showing, carries the burden of persuasion.” Mazurek v. Armstrong, 520 U.S. 968, 972

 (1997) (per curiam). “A plaintiff seeking a preliminary injunction must establish that he is likely

 to succeed on the merits, that he is likely to suffer irreparable harm in the absence of preliminary

 relief, that the balance of equities tips in his favor, and that an injunction is in the public interest.”

 New York Progress & Prot. PAC v. Walsh, 733 F.3d 483, 486 (2d Cir. 2013) (quotation omitted).

         Under this standard, “[i]t is not enough for a court considering a request for injunctive relief

 to ask whether there is a good reason why an injunction should not issue; rather, a court must

 determine that an injunction should issue . . . .” Monsanto Co. v. Geertson Seed Farms, 561 U.S.

 139, 158 (2010). Thus, an injunction should issue only where a plaintiff makes a “clear showing”

 and presents “substantial proof” that an injunction is warranted. Mazurek, 520 U.S. at 972. Put

 otherwise, Plaintiff has the burden of proving the need for injunctive relief; Respondent bears no

 burden to defeat the motion. Granny Goose Foods, Inc. v. Teamsters, 415 U.S. 423, 442-43

 (1974). And where, as here, “[a] plaintiff . . . seeks a preliminary injunction that will alter the

 status quo,” the plaintiff must go beyond a showing of a mere likelihood of success but “must

 demonstrate a ‘substantial’ likelihood of success on the merits.” New York Progress, 733 F.3d at

 486 (citation omitted); see also Univ. of Tex. v. Camenisch, 451 U.S. 390, 395 (1981) (“The

 purpose of a preliminary injunction is ... to preserve the relative positions of the parties.”).

         An even higher standard of proof applies in this case because the temporary restraining

 order that Plaintiff seeks would alter, rather than maintain, the status quo. See Wright v. Giuliani,

 230 F.3d 543, 547 (2d Cir. 2000). In this context, the movant must show not only a likelihood of

 success on the merits, but a “clear” or “substantial” one. Id; Citigroup Global Mkts., Inc. v. VCG

 Special Opportunities Master Fund Ltd., 598 F.3d 30, 35 n.4 (2d Cir. 2010).



                                                     9
Case 1:20-cv-04248-FB-RLM Document 8 Filed 09/14/20 Page 12 of 20 PageID #: 153




         Lastly, a party seeking injunctive relief must also show “that the balance of equities tips in

 his favor, and that an injunction is in the public interest.” Winter v. Nat. Res. Def. Council, Inc.,

 555 U.S. 7, 20 (2008); Veramark Techs., Inc. v. Bouk, 10 F. Supp. 3d 395, 400 (W.D.N.Y. 2014).

         The decision whether to grant or deny a TRO or a preliminary injunction falls within the

 sound discretion of the district court. See CJ Prod. LLC v. Snuggly Plushez LLC, 809 F. Supp. 2d

 127, 140 (E.D.N.Y. 2011). However, because a preliminary injunction is “an extraordinary

 remedy” that may only be awarded “upon a clear showing that the plaintiff is entitled to such

 relief,” it “is never awarded as of right.” Winter, 555 U.S. at 22, 24.

                                             ARGUMENT

         A.      Plaintiff’s Motion is Procedurally Improper Because it Seeks the Equivalent
                 of a Final Judgment on the Merits

         Plaintiff’s motion for a TRO seeks the identical relief, and the entirety of relief, as the

 Complaint itself seeks. 5 If the Court were to grant the preliminary injunction, there would

 effectively be nothing left for the Court to do. Plaintiff is thus essentially seeking summary

 judgment, rather than emergency provisional relief designed to preserve the status quo until the

 Court can fully evaluate the merits of the claims on a complete record. Courts, however, may not

 grant a “preliminary” injunction that effectively gives Plaintiff a final judgment on the merits. See,

 e.g., Univ. of Tex. v. Camenisch, 451 U.S. 390, 395 (1981) (inappropriate for court at the

 preliminary injunction stage to give a final judgment on the merits); WarnerVision Entm’t Inc. v.

 Empire of Carolina, Inc., 101 F.3d 259, 261 (2d Cir. 1996) (purpose of a preliminary injunction

 not to give plaintiff ultimate relief it seeks). Here, the relief sought by Plaintiff is neither temporary



 5
  Compare Dkt. No. 3 at 9 (“For the foregoing reasons, plaintiff respectfully moves the Court to issue a
 preliminary injunction against defendants preventing them from enforcing 42 C.F.R. § 71.51”), with
 Complaint, Dkt. No. 1 Prayer for Relief, at 12 “An Order enjoining and restraining the defendants from
 enforcing 42 C.F.R. § 7151.”).
                                                    10
Case 1:20-cv-04248-FB-RLM Document 8 Filed 09/14/20 Page 13 of 20 PageID #: 154




 nor preliminary, but rather is the exact same ultimate relief they seek in their Complaint.

         Accordingly, the requested preliminary injunction must be denied on these grounds alone.

         B.      Plaintiff Does Not Satisfy the Requirements for Preliminary Relief

                 1.      Plaintiff Fails to Demonstrate A Substantial Likelihood of Success on
                         the Merits

         Likelihood of success on the merits is a threshold issue: “[W]hen a plaintiff has failed to

 show the likelihood of success on the merits, [the court] need not consider the remaining three

 Winters elements.” Garcia v. Google, Inc., 786 F.3d 733, 740 (9th Cir. 2015) (internal quotation

 omitted). Here, the TRO should be dismissed on this ground alone.

         Plaintiff’s claim boils down to whether, under the APA, 6 CDC is enforcing 42 C.F.R.

 § 71.51 in “an arbitrary and capricious manner.” Dkt. No. 3 at 9. But, as set forth in the final

 agency action, CDC reasonably denied entry of the eleven dogs coming from Russia, a high-risk

 rabies-endemic country. See Dr. Pieracci Decl., Exhibit D.

         CDC first explained that Plaintiff hid 2 dogs in a carry-on, which had not been properly

 declared to CBP. See Exhibit D. CDC next explained that the stamp and signature of the

 veterinarian on the pet passport and on the rabies vaccination certificate for one dog did not match.

 See id. One veterinarian with the same name had two different stamps and signatures in the

 documents for two of the dogs. Id. Two different veterinarians had the same signature. Id.

 Additionally, one dog had a different date of rabies vaccination on the pet passport and on the

 rabies vaccination certificate. Id. CDC’s decision is therefore not arbitrary and capricious.


 6
   While the Complaint references constitutional claims, constitutional challenges to agency decisions are
 governed by the APA, see 5 U.S.C. 706(2)(B). See Florida Power & Light Co. v. Lorion, 470 U.S. 729,
 744 (1985). Here, Plaintiffs’ equal protection and due process claims are “folded into” the APA cause of
 action. See Ursack Inc. v. Sierra Interagency Black Bear Grp., 639 F.3d 949, 955 (9th Cir. 2011); see, e.g.,
 Chiayu Chang v. U.S. Citizenship & Immigration Servs., 254 F. Supp. 3d 160 (D.D.C. 2017) (holding that
 the APA record review rule applies equally to cases involving constitutional claims as to those involving
 only statutory claims).
                                                     11
Case 1:20-cv-04248-FB-RLM Document 8 Filed 09/14/20 Page 14 of 20 PageID #: 155




        Plaintiff also argues that 42 C.F.R. § 71.51 is “void for vagueness” because it does not

 provide “a person fair notice of the conduct prescribed.” But Plaintiff’s conclusory argument is

 entirely without merit and has little chance for success.

        “A law is vague when ‘it fails to give ordinary people fair notice of the conduct it punishes,

 or is so standardless that it invites arbitrary enforcement.’” United States v. Bronstein, 849 F.3d

 1101, 1106 (D.C. Cir. 2017) (quoting Johnson v. United States, 135 S.Ct. 2551, 2556 (2015)).

 “[T]raditional rules for statutory interpretation” “‘consistently favor[ ] that interpretation of

 legislation which supports its constitutionality.’” Id. at 1106 (citations omitted). Moreover, for

 “enactments with civil rather than criminal penalties,” courts “express[] greater tolerance” with

 vagueness because “the consequences of imprecision are qualitatively less severe.” Vill. of

 Hoffman Estates v. Flipside, Hoffman Estates, Inc., 455 U.S. 489, 498-99 (1982); see also Arriaga

 v. Mukasey, 521 F.3d 219 (2d Cir. 2008) (“[l]aws with civil consequences receive less exacting

 vagueness scrutiny.”).

        Plaintiff claims that is it impossible to determine from 42 C.F.R. § 71.51 “what conduct

 creates a violation of the requirements thereof.” Dkt. No. 3 at 5. But contrary to Plaintiff’s

 assertion, § 71.51 provides a detailed list of rabies vaccination requirements for dogs. The

 regulation provides that a

        [v]alid rabies vaccination certificate means a certificate which was issued for a dog
        not less than 3 months of age at the time of vaccination and which:
                (1) Identifies a dog on the basis of breed, sex, age, color, markings, and
                other identifying information.
                (2) Specifies a date of rabies vaccination at least 30 days before the date of
                arrival of the dog at a U.S. port.
                (3) Specifies a date of expiration which is after the date of arrival of the dog
                at a U.S. port. If no date of expiration is specified, then the date of
                vaccination shall be no more than 12 months before the date of arrival at a
                U.S. port.
                (4) Bears the signature of a licensed veterinarian.


                                                  12
Case 1:20-cv-04248-FB-RLM Document 8 Filed 09/14/20 Page 15 of 20 PageID #: 156




 42 C.F.R. § 71.51(a). The statute adds that “[a] valid rabies vaccination certificate is required at

 a U.S. port for admission of a dog” unless sufficient evidence is presented, as set forth in 42 C.F.R.

 § 71.51(c). Id. § 71.51(c). “Dogs and cats shall be subject to such additional requirements as may

 be deemed necessary by the Director or to exclusion if coming from areas which the Director has

 determined to have high rates of rabies.” Id. § 71.51(e). Per the statute, “a dog [] excluded from

 the United States under the regulations in this part shall be exported or destroyed. Pending

 exportation, it shall be detained at the owner’s expense in the custody of the U.S. Customs Service

 at the U.S. port.” Id. § 71.51(g). 7

         While the language above provides sufficient notice for a person of ordinary intelligence

 to have a reasonable opportunity to know what is needed for a valid rabies vaccination certificate,

 there is also a Federal Register notice providing even further guidance regarding CDC’s

 interpretation on this issue. The Federal Register notice, styled Guidance Regarding Agency

 Interpretation of “Rabies-Free” as It Relates to the Importation of Dogs Into the United States,

 84 Fed. Reg. 724 (2019), provides additional detail, which Plaintiff here ignored. While Plaintiff

 may prefer that Section 71.51 identify every situation where dogs may be denied entry to the

 United States, such an approach is neither practical nor required. See Boyce Motor Lines v. United

 States, 342 U.S. 337, 340 (1952). And having engaged in the illicit activities described above, and

 having been previously advised by the CDC as to the vaccination certificate requirements, Plaintiff




 7
   Customs officers are authorized to search any person or their luggage crossing the border. Title 19 U.S.C.
 § 1582 provides that all persons coming into the U.S. from foreign countries shall be liable to detention and
 search by authorized officers or agents. Title 19 U.S.C. § 1496 states, “[T]he appropriate customs officer
 may cause an examination of the baggage of any person arriving in the United States.” Section 19 C.F.R.
 § 162.6 states, “[a]ll persons, baggage, and merchandise arriving in the Customs territory of the United
 States from places outside thereof are liable to inspection and search by a Customs officer… if such action
 is deemed necessary or appropriate.” Id.
                                                      13
Case 1:20-cv-04248-FB-RLM Document 8 Filed 09/14/20 Page 16 of 20 PageID #: 157




 “cannot complain of the vagueness of the law as applied to the conduct of others.” Holder v.

 Humanitarian Law Project, 561 U.S. 1, 18-19 (2010).

        Finally, “an even stronger showing on the merits is generally needed when a litigant seeks

 a ‘mandatory’ injunction that will alter the status quo by commanding some positive act.” See

 Chunn v. Edge, -- F. Supp. 2d. -- , 2020 WL 3055669, at *23 (E.D.N.Y. June 9, 2020) (citing D.D.

 ex rel. V.D. v. New York City Bd. of Educ., 465 F.3d 503, 510 (2d Cir. 2006)). Here, Plaintiff

 cannot make the heightened showing on the merits, because he seeks an injunction that would

 “alter[ ] the status quo by commanding” numerous “positive act[s].” D.D. ex rel. V.D., 465 F.3d at

 510. Significantly, Plaintiff seeks an injunction that would require CDC to skip returning the

 eleven dogs to their home in Russia and to instead hold inadequately vaccinated dogs at a

 temporary care facility indefinitely. Plaintiff cannot meet this heightened standard.

        For all these reasons, Plaintiff has not shown that he is likely to succeed on the merits.

                2.      Plaintiff Has Not Shown Irreparable Harm

        Plaintiff cannot show irreparable harm such that a TRO should issue. To the contrary, as

 discussed above and more fully in the Pieracci Declaration, Plaintiff’s hyperbolic assertion that he

 faces “the death of his dogs” (Dkt. No. 3 at 7) is not supported by any evidence in the record. There

 is no credible evidence put forth by the Plaintiff that the eleven dogs will be destroyed by the

 Russian Federation. See Pieracci Decl. ¶ 32. Certainly, the United States will not destroy these

 animals but rather seeks to return these animals to the Russian Federation on or about September

 17, 2020. Id. ¶ 30.

        Plaintiff has failed to establish irreparable harm on his constitutional claims. “To satisfy

 the irreparable harm requirement, [plaintiff] must demonstrate that absent [relief] [he] will suffer

 an injury that is neither remote nor speculative, but actual and imminent, and one that cannot be



                                                  14
Case 1:20-cv-04248-FB-RLM Document 8 Filed 09/14/20 Page 17 of 20 PageID #: 158




 remedied if a court waits until the end of trial to resolve the harm.” Freedom Holdings, Inc. v.

 Spitzer, 408 F.3d 112, 114 (2d Cir. 2005) (quotation marks omitted). Merely showing a

 “possibility” of irreparable harm—as Plaintiff does so here, regarding the purported threat that the

 dogs will be in danger on a return flight to Russia— is insufficient. See Winter, 555 U.S. at

 22. Indeed, in a footnote in Plaintiff’s Declaration, Plaintiff admits that he personally knows of

 or has been involved “in at least 20 similar episodes with the CDC” (Dkt. No. 4 n. 1) but does not

 claim that in those “20 similar episodes with the CDC,” Plaintiff faced the “death of his dogs” or

 destruction of animals he transported to the United States for sale to others.

        Moreover, mandatory injunctions are not granted unless extreme or very serious damage

 will result. See Marlyn Nutraceuticals, Inc., 571 F.3d at 879 (internal citation omitted). “Issuing

 a preliminary injunction based only on a possibility of irreparable harm is inconsistent with [the

 Supreme Court’s] characterization of injunctive relief as an extraordinary remedy that may only

 be awarded upon a clear showing that the plaintiff is entitled to such relief.” Winter, 555 U.S. at

 22.

        Further, Plaintiff has other, alternative methods for relief: the eleven dogs can be returned

 to the Russian Federation whereby Plaintiff and the individuals responsible for breeding the dogs

 can comply with United States regulations prior to placing the dogs on an Aeroflot plane. Entirely

 missing from Plaintiff’s Motion is an explanation as to why Plaintiff is not pursuing this common-

 sense solution. See Pierraci Decl. ¶ 33.

                3.      The Balance of Interests and the Public Interest Favor the
                        Government

        The balance of the equities strongly weighs in the Government’s favor in its enforcement

 of public health laws and regulations necessary to prevent the introduction, transmission, and




                                                  15
Case 1:20-cv-04248-FB-RLM Document 8 Filed 09/14/20 Page 18 of 20 PageID #: 159




 spread of communicable diseases into the United States and from one U.S. state or territory into

 another. See 42 U.S.C. § 264; 42 C.F.R. § 71.51.

        As Courts have recognized, the government has a legitimate and compelling interest in

 protecting public safety and enforcing its regulations. See, e.g., Concerned Citizens of Chappaqua

 v. U.S. Dep't of Transp., 579 F. Supp. 2d 427, 432 (S.D.N.Y. 2008) (noting that “the government's

 action is presumed to be in the public’s interest” when acting pursuant to a regulatory or statutory

 scheme); Johnson v. Barr, No. 19-CV-693-LJV, 2019 WL 6112338, at *7 (W.D.N.Y. Nov. 14,

 2019) (“The government’s interest in preventing crime by arrestees is both legitimate and

 compelling.”) (quoting United States v. Salerno, 481 U.S. 739, 749 (1987)); Singh v. Barr, No. 19-

 CV-1208-LJV, 2019 WL 6609312, at *5 (W.D.N.Y. Dec. 3, 2019) (finding that “the government’s

 interests in . . . protecting against a danger to the community may be served” by immigration

 detention).

        Here, there is clearly a compelling interest in ensuring that a rabies outbreak does not occur

 in the United States. See Altman v. City of High Point, N.C., 330 F.3d 194, 205 (4th Cir. 2003)

 (noting that the government has a “substantial interest in protecting their citizens from all the

 dangers and nuisances associated with dogs” including the spread of disease and potential to

 “harass or attack people”). As the CDC explains, the elimination of CRVV in the United States

 through canine rabies vaccination resulted in a tenfold decrease in human rabies cases reported

 from 1938 through 2018. See Dr. Pieracci Decl. ¶ 7. Even one importation of a rabid dog with

 CRVV threatens to reintroduce this rabies variant into the United States which required millions

 of dollars and decades of work to eliminate. See id.        In addition to the human health risk,

 responding to cases of imported rabies involves a significant commitment of agency time and

 resources. See id. ¶ 9. CDC estimates that “one recent import of a rabid dog involving no dog to



                                                 16
Case 1:20-cv-04248-FB-RLM Document 8 Filed 09/14/20 Page 19 of 20 PageID #: 160




 human rabies transmission cost an estimated $500,000 in public health response efforts and

 involved the administration of post-exposure prophylaxis to 44 people, and the animal quarantine

 of 25 additional dogs.” Id.

        Plaintiff self-serving assertion—that “[t]here is no evidence that the public interest will be

 harmed if the Court grants temporary injunctive relief” (Dkt. Nos. 3, 7) but “there is every reason

 to believe that the exportation of the dogs to Russia will result in their needless and wrongful

 suffering and death” (Dkt. Nos. 3, 8)—is entirely baseless. As set forth in the Pieracci Decl. ¶ 9,

 the Russian Federation is a high-risk rabies country and all dogs coming from the Russian

 Federation must have a valid rabies certificate (which Plaintiff did not have) showing they are

 vaccinated for rabies and fully immunized before entering the United States. Pieracci Decl. ¶

 13. The public’s interest is not served by allowing Plaintiff to circumvent the existing regulations

 processes that are designed to protect the public from importers like the Plaintiff who routinely do

 not comply with 42 C.F.R. § 71.51. Id. ¶¶ 16-17 (summarizing Plaintiff’s July 2020 attempt to

 import a live dog as baggage through JFK airport again without proper rabies vaccination

 certificates). Instead, granting the TRO would serve to reward Plaintiff with preferential

 treatment—despite Plaintiff’s pattern of seeking to import dogs from the Russian Federation

 without securing valid rabies vaccination certificates prior to entering the United States, by forcing

 the Government to assume the custody and care of potentially dangerous, unvaccinated dogs

 during an international pandemic.

        Plaintiff has not shown that the balance of hardships and public interest tips in his

 favor. Accordingly, the Court should not issue a TRO.

                                           CONCLUSION

        For all of the foregoing reasons, Plaintiff has failed to establishing entitlement to



                                                  17
Case 1:20-cv-04248-FB-RLM Document 8 Filed 09/14/20 Page 20 of 20 PageID #: 161




 mandatory injunctive relief, and his Motion for a Temporary Restraining Order should be denied.


 Dated: Brooklyn, New York                  SETH DUCHARME
        September 14, 2020                  Acting United States Attorney
                                            Eastern District of New York
                                            271-A Cadman Plaza East, 7th Fl.
                                            Brooklyn, New York 11201

                                     By:            /s/
                                            Joseph Marutollo
                                            Paulina Stamatelos
                                            Assistant United States Attorney
                                            (718) 254-6288
                                            Joseph.marutollo@usdoj.gov
                                            Pauline.stamatelos@usdoj.gov




                                               18
